Opinion issued October 8, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00756-CV
                            ———————————
            IN RE LAWRENCE EDWARD THOMPSON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Lawrence Edward Thompson, has petitioned this court for a writ of

mandamus, requesting that we compel the trial court to rule on his motion for

physical examination under Rule 204 of the Texas Rules of Civil Procedure.*

Relator subsequently filed a motion requesting voluntary dismissal of his petition,


*
      The underlying case is Lawrence Edward Thompson v. Harris County Sheriff
      Adrian Garcia, and Unknown Employees of Harris County, cause number 2014-
      64063, pending in the 295th District Court of Harris County, Texas, the Honorable
      Caroline Baker presiding.
stating that the trial court has ruled on his motion. Accordingly, we grant the

motion and dismiss the petition for writ of mandamus.

                                PER CURIAM
Panel consists of Justices Keyes, Massengale, and Lloyd.




                                        2